Citation Nr: 0531240	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  01-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In August 2002, the veteran testified at a 
video conference hearing before the undersigned.  In August 
2003, after undertaking further development under the now 
invalidated provisions of 38 C.F.R. § 19.9(a)(2) (2003), the 
Board remand the appeal for additional development.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, bilateral 
pes planus was aggravated during military service. 


CONCLUSION OF LAW

Bilateral pes planus was aggravated during military service.  
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2005).  Such have been 
the subject of various holdings of Federal courts.  However, 
as the disposition herein reached is favorable to the veteran 
the need to discuss VA's efforts to comply with the VCAA and 
its implementing regulations is obviated.  

The veteran testified in his personal hearings that bilateral 
pes planus, which pre-existed his entry onto active duty, was 
aggravated by marching and other strenuous physical 
activities associated with his military service as a 
corpsman.  It is requested that the veteran be afforded the 
benefit of the doubt.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

As reported above, the veteran claims that his pre-existing 
bilateral pes planus was aggravated by military service.  In 
this regard, at his August 1964 entrance examination he 
entered military service with pes planus that was not 
considered disabling.  At his July 1966 separation 
examination his pes planus was characterized as "moderate" 
in severity.  The service medical records do not show 
treatment for pes planus while on active duty.  

Postservice, the contemporaneous medical evidence of record 
is uniform in showing a current diagnosis of bilateral pes 
planus.  Of greatest evidentiary value, however, is the 
uncontradicted medical opinion evidence of record agrees with 
the veteran that his bilateral pes planus was aggravated by 
his military service.  See November 2000 letter from Chester 
T. Mayers, Jr., M.D.; the January 2003 letter from Robert P. 
Bloch, D.P.M.; and VA medical opinions dated in March 2004, 
June 2004, and August 2005.

Accordingly, in light of this uncontradicted evidence service 
connection for bilateral pes planus is granted.  38 U.S.C.A. 
§§ 1110, 1153, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.306.  

The appeal is allowed. 

ORDER

Service connection for bilateral pes planus is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


